 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ROME ROBERT DENNIS,                                  No. 2:19-cv-828-JAM-EFB P
11                        Plaintiff,
12            v.                                           ORDER
13    CASTRILLO, et al.,
14                        Defendants.
15

16           Plaintiff is a state prisoner proceeding without counsel in this action brought pursuant to

17   42 U.S.C. § 1983 who seeks leave to proceed in forma pauperis. ECF No. 2.

18                                 Application to Proceed in Forma Pauperis

19           Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1).

20   Accordingly, plaintiff’s request to proceed in forma pauperis is granted.

21                                                   Screening

22           I.      Legal Standards

23           Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

24   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

25   which relief may be granted, or seeks monetary relief against an immune defendant.

26           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,

27   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it

28   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
                                                          1
 1   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 2   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff's obligation to provide the ‘grounds’ of
 3   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 4   a cause of action's elements will not do. Factual allegations must be enough to raise a right to
 5   relief above the speculative level on the assumption that all of the complaint's allegations are
 6   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
 7   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
 8   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
 9          In reviewing a complaint under this standard, the court must accept as true the allegations
10   of the complaint in question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740
11   (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all doubts in
12   the plaintiff's favor, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must
13   satisfy the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule
14   8(a)(2) “requires a complaint to include a short and plain statement of the claim showing that the
15   pleader is entitled to relief, in order to give the defendant fair notice of what the claim is and the
16   grounds upon which it rests.” Twombly, 550 U.S. at 562-563 (2007).
17          II.     Analysis
18          Plaintiff alleges that, at some unspecified point prior to June 26, 2017, he had filed a staff
19   complaint against defendant Castrillo1 (a medical technician assistant or “MTA” at the California
20   Medical Facility) for sexual assault and harassment. ECF No. 11 at 3. He claims that, as a result
21   of the complaint, Castrillo was barred from conducting searches of plaintiff’s person. Id. On
22   June 26, 2017, plaintiff was waiting to attend evening dayroom – entrance into which required a
23   pat down search. Id. Castrillo was present and allegedly attempted to pat search plaintiff in
24   contravention of the prior administrative order. Id. at 3-4. Plaintiff refused the search and
25   pointed out that Castrillo was barred from enacting it. Id. at 4. Castrillo allegedly responded by
26
            1
27            This defendant is alternatively referred to as “Castrillo” and “Castillo” in the complaint.
     The spelling “Castrillo” is used in the “defendants” section of the complaint form and the court
28   will adopt it for the purposes of this order.
                                                        2
 1   yelling at plaintiff and telling him “you need to come out of the closet, everyone knows your (sic)
 2   gay.” Id. He then ordered plaintiff returned to his cell. Id. Plaintiff alleges that Castrillo’s
 3   actions were undertaken in retaliation for his earlier administrative complaint against the same.
 4   Id. at 5-6.
 5           Plaintiff alleges that he spoke to defendant “John Doe” – the senior MTA on staff - on
 6   June 26, 2017 and after Castrillo attempted to search him. Id. at 4. He told Doe that Castrillo
 7   was retaliating against him and the latter allegedly replied by stating “you deserve everything
 8   that’s happening to you.” Id.
 9           The court finds that, for screening purposes, plaintiff has stated a cognizable First
10   Amendment retaliation claim against defendants Castrillo and Doe. In so doing, the court notes
11   that the allegations do not establish facts which, taken as true, establish direct evidence of
12   retaliation. The Ninth Circuit has held that a retaliation claim is adequately pleaded where a
13   chronology of events allows retaliation to be inferred, however. See Watison v. Carter, 668 F.3d
14   1108, 1114 (9th Cir. 2012) (“Because direct evidence of retaliatory intent rarely can be pleaded in
15   a complaint, allegation of a chronology of events from which retaliation can be inferred is
16   sufficient to survive dismissal.”). The allegations at bar support such an inference.
17           The court will also dismiss plaintiff’s claims against defendants L. Avsdin and “Jane Doe”
18   with leave to amend. With respect to Avsdin, plaintiff alleges only that she processed his
19   administrative grievance regarding the foregoing retaliation. This does not state an actionable
20   constitutional claim. See Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988); see also Ramirez v.
21   Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (holding that there is no liberty interest entitling
22   inmates to a specific grievance process). And, after review of the complaint, the court cannot
23   determine what wrongdoing, if any, is being attributed to defendant Jane Doe. She is named in
24   the “defendants” section of the complaint form, but no discernable allegations are stated against
25   her in the body of the complaint.
26   /////
27   /////
28   /////
                                                        3
 1             III.   Leave to Amend
 2             Plaintiff may proceed only with his claims against Castrillo and John Doe2 or he may elect
 3   to submit an amended complaint. Plaintiff is cautioned that any amended complaint must identify
 4   as a defendant only persons who personally participated in a substantial way in depriving him of
 5   his constitutional rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects
 6   another to the deprivation of a constitutional right if he does an act, participates in another’s act or
 7   omits to perform an act he is legally required to do that causes the alleged deprivation). Plaintiff
 8   may also include any allegations based on state law that are so closely related to his federal
 9   allegations that “they form the same case or controversy.” See 28 U.S.C. § 1367(a).
10             The amended complaint must also contain a caption including the names of all defendants.
11   Fed. R. Civ. P. 10(a).
12             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
13   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
14             Any amended complaint must be written or typed so that it so that it is complete in itself
15   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
16   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
17   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
18   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
19   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
20   1967)).
21             Any amended complaint should be as concise as possible in fulfilling the above
22   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
23   background which has no bearing on his legal claims. He should also take pains to ensure that his
24   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
25   and organization. Plaintiff should carefully consider whether each of the defendants he names
26             2
             It goes without saying that John Doe cannot be served until he is identified.
27   Accordingly, the court will not order service of process for this defendant. If plaintiff ascertains
     John Doe’s identity during discovery, he may amend his complaint to reflect the appropriate
28   name. The court will direct service only once a name is provided.
                                                       4
 1   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
 2   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
 3                                                Conclusion
 4             Accordingly, it is ORDERED that:
 5             1.    Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
 6             2.    Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
 7   in accordance with the notice to the custodial agency filed concurrently herewith;
 8             3.    Plaintiff’s complaint alleges, for screening purposes, a viable First Amendment
 9   retaliation claim against defendants Castrillo and John Doe.
10             4.    All other claims are dismissed with leave to amend within 30 days of service of
11   this order. Plaintiff is not obligated to amend his complaint;
12             5.    Within thirty days plaintiff shall return the notice below advising the court whether
13   he elects to proceed with the cognizable claim or file an amended complaint. If the former option
14   is selected and returned, the court will enter an order directing service as to defendant Castrillo at
15   that time;
16             6.    Failure to comply with any part of this this order may result in dismissal of this
17   action.
18   DATED: December 23, 2019.
19

20

21

22

23

24

25

26

27

28
                                                        5
 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   ROME ROBERT DENNIS,                             No. 2:19-cv-828-JAM-EFB P
11                      Plaintiff,
12         v.                                        NOTICE
13   CASTRILLO, et al.,
14                      Defendants.
15

16        In accordance with the court’s Screening Order, plaintiff hereby elects to:
17

18        (1) ________ proceed only with the First Amendment retaliation claim against
19              defendants Castrillo and John Doe
20   OR
21

22        (2) ______      delay serving any defendant and files an amended complaint.
23

24

25

26                                                      _________________________________
27                                                                     Plaintiff
28
                                                    6
